DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.

Claim Objections

Claims 29-30 are objected to because of the following informalities:

The claims 29-30 recite, “A method for wireless communication, comprising:”.  Thus, for clarity, the claims are objected to because the preamble should include an apparatus, base station, network node, first user terminal, and/or second user terminal in the preamble so that it is clear what is performing the method.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subrahmanya et al. (Pub. No.: US 20170094545 A1), hereinafter Subrahmanya.

With respect to claim 1, Subrahmanya teaches An apparatus for wireless communication, comprising: 
a processor, memory coupled with the processor ([0018], The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory); and 
instructions stored in the memory and executable by the processor to cause the apparatus to ([0018], The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory…): 
determine a capability relating to an antenna configuration associated with channel state information reporting ([0093], UE 115-b may identify a channel state reporting process limit associated with the CA configuration based on a processing capability and at least one of an antenna configuration); 
transmit a message comprising an indication of the capability ([0093], UE 115-b may transmit an indication of the antenna configuration to the base station); 
receive a channel state information reference signal using the antenna configuration ([0095], base station 105-b may transmit, and UE 115-b may receive, CSI-RS in the first subframe); and 
transmit, based at least in part on the channel state information reference signal, a channel state information report in accordance with the antenna configuration associated with the channel state information reporting ([0096-0097], UE 115-b may process the channel state report. In some cases, the channel state report may be processed using CSI-RS received in the first subframe, UE 115-b may transmit, and base station 105-b may receive, one or more channel state reports according to the channel state reporting process limit ).

With respect to claim 22, Subrahmanya teaches An apparatus for wireless communication, comprising: 
a processor, memory coupled with the processor ([0139]); and 
instructions stored in the memory and executable by the processor to cause the apparatus to ([0139]): 
receive a message comprising an indication of a capability relating to an antenna configuration associated with channel state information reporting ([0093], UE 115-b may transmit an indication of the antenna configuration to the base station); 
transmit a channel state information reference signal based at least in part on the capability ([0095], base station 105-b may transmit, and UE 115-b may receive, CSI-RS in the first subframe); and 
receive, based at least in part on the channel state information reference signal, a channel state information report in accordance with the antenna configuration associated with the channel state information reporting ([0096-0097], UE 115-b may process the channel state report. In some cases, the channel state report may be processed using CSI-RS received in the first subframe, UE 115-b may transmit, and base station 105-b may receive, one or more channel state reports according to the channel state reporting process limit ).

With respect to claim 29, Subrahmanya teaches A method for wireless communication, comprising: 
determining a capability relating to an antenna configuration associated with channel state information reporting ([0093], UE 115-b may identify a channel state reporting process limit associated with the CA configuration based on a processing capability and at least one of an antenna configuration); 
transmitting a message comprising an indication of the capability ([0093], UE 115-b may transmit an indication of the antenna configuration to the base station); 
receiving a channel state information reference signal using the antenna configuration ([0095], base station 105-b may transmit, and UE 115-b may receive, CSI-RS in the first subframe); and 
transmitting, based at least in part on the channel state information reference signal, a channel state information report in accordance with the antenna configuration associated with the channel state information reporting ([0096-0097], UE 115-b may process the channel state report. In some cases, the channel state report may be processed using CSI-RS received in the first subframe, UE 115-b may transmit, and base station 105-b may receive, one or more channel state reports according to the channel state reporting process limit ).

With respect to claim 30, Subrahmanya teaches A method for wireless communication, comprising: 
receiving a message comprising an indication of a capability relating to an antenna configuration associated with channel state information reporting ([0093], UE 115-b may transmit an indication of the antenna configuration to the base station); 
transmitting a channel state information reference signal based at least in part on the capability ([0095], base station 105-b may transmit, and UE 115-b may receive, CSI-RS in the first subframe); and 
receiving, based at least in part on the channel state information reference signal, a channel state information report in accordance with the antenna configuration associated with the channel state information reporting ([0096-0097], UE 115-b may process the channel state report. In some cases, the channel state report may be processed using CSI-RS received in the first subframe, UE 115-b may transmit, and base station 105-b may receive, one or more channel state reports according to the channel state reporting process limit ). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Subrahmanya, in view of Ozozlu et al. (Pub. No.: US 20190199005 A1), hereinafter Ozozlu.

With respect to claim 2, Subrahmanya teaches to receive channel state information reference signals ([0095], base station 105-b may transmit, and UE 115-b may receive, CSI-RS in the first subframe).

Subrahmanya does not explicitly teach select, based at least in part on the capability, a first power mode or a second power mode; and activate or deactivate receive antennas of the antenna configuration based at least in part on the selected power mode.

However, Ozozlu teaches select, based at least in part on the capability, a first power mode or a second power mode ([0005], When a battery-powered user communication device has substantially drained its battery, the device often enters a low-power mode to conserve remaining battery power); and activate or deactivate receive antennas of the antenna configuration based at least in part on the selected power mode ([0005], The low-power mode may entail a reduction in the number of antennas being used).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Ozozlu, select, based at least in part on the capability, a first power mode or a second power mode; and activate or deactivate receive antennas of the antenna configuration based at least in part on the selected power mode, into the teachings of Subrahmanya, in order to reserve battery power, and geometric earth-orientation for the individual antennas in a different wireless communication device (Ozozlu, [0006]).

Allowable Subject Matter

Claims 3-21 and 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20160036637 A1; “MALIK”, ([0061])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469